DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 5-8, 10 & 12 are cancelled. Claims 1, 3-4, 9 & 11 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1, 3-4, 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170352871 A1) in view of Sudoh (US 2014/0231707 A1) and Song (US 2016/0276657 A1).
Regarding claims 1, 3-4 & 11, Kim teaches a rechargeable lithium battery comprising a positive electrode including a positive active material; an electrolyte and a negative electrode ([0060]-[0082]) including a negative active material comprising a plurality of primary particles of a crystalline carbon-based material such as artificial graphite and a secondary particle comprising a mixture of both an assembly of primary particles and a binder pitch ([0025]-[0026] & [0097]), wherein an average particle diameter (D50) of the secondary particle ranges from 10 µm to 25 µm and an average particle diameter (D50) of the primary particles ranges from 5 µm to 15 µm which gives a ratio of the average particle diameter (D50) of the secondary particle to the average particle diameter (D50) of the primary particles ranging from 0.66 to 5 ([0027]) which each overlap with the presently claimed ranges of claims 1 & 3-4. Kim further teaches, in an x-ray diffraction pattern of the negative electrode active material, the I002/I110 that is a ratio of X-ray diffraction intensities at a (002) plane and a (110) plane ranging from 83.33 to 133.33 ([0027]). Kim also teaches an anode density of about 1.5 g/cc to about 1.7 g/cc ([0059]) and thus a ratio of X-ray diffraction intensities of the negative active material at a (002) plane and a (110) plane and a pellet density of the negative active material ranges from about 49.01 to about 88.86 which reads on the presently claimed range in claim 1. However, Kim is silent as to an aspect ratio of the primary particles ranging from about 1.5 to about 5 and the crystalline carbon-based material being a needle-cokes type crystalline carbon-based material.					Sudoh teaches a rechargeable lithium battery negative electrode including a negative prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.
Regarding claim 9, Kim as modified by Sudoh and Song teaches the negative active material of claim 1, as shown above. Kim also teaches the negative active material further including a Si-based material or Sn-based material ([0046] & [0049]-[0050]).

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Kim as modified by Sudoh does not fairly teach or suggest “the secondary particle comprising a mixture of both an assembly of primary . 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727